Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	A new Examiner has been assigned to this application. Any future correspondence should be directed to the Examiner listed below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Shao (Reg. No. 45,095) on 14 January 2021.
The application is amended to recite as follows:
Claim 30 is amended in its entirety as shown below:
30.	A self organizing network coordination method, comprising: 
obtaining, by a self organizing network coordination device, a coordination parameter of a self organizing network function, wherein the coordination parameter comprises a starting delay, a target value, and a coordination parametric value, wherein the coordination parametric value comprises a parameter changed by running of a previous self organizing network (SON) function or a change value of a parameter changed by running of a previous self organizing network (SON) function, and the starting delay is used to indicate a period of time after which the self organizing network function is coordinately started, and the target value comprises a key performance indicator value monitored before the running of the self organizing network function;

notifying, by the self organizing network coordination device, a result or a state of the running of the self organizing network function after the running of the self organizing network function ends, and further notifying a parameter changed by running of the self organizing network function or a change value of a parameter changed by running of the self organizing network function, wherein the changed parameter serves as a parameter for coordinating another self organizing network function; and
restoring, by the self organizing network coordination device, a network setting and a network state before the running of the self organizing network function in response to a decline of the key performance indicator caused by the running of the self organizing network function.
Claim 38 is amended to recite in its entirety:
38. A self organizing network coordination device, comprising a processor and a non-transitory computer readable storage medium, the non-transitory computer readable storage medium stores a program, and when the program is executed by the processor, the following steps are performed:
obtaining a coordination parameter of a self organizing network function, wherein the coordination parameter comprises a starting delay, a target value, and a coordination parametric value, wherein the coordination parametric value comprises a parameter changed by running of a previous self organizing network (SON) function or a change value of a parameter changed by running of a previous self organizing network (SON) function, and the starting delay is used to 
coordinating running of the self organizing network function according to the coordination parameter, wherein the self organizing network function is coordinately started after the period of time indicated by the starting delay;
notifying a result or a state of the running of the self organizing network function after the running of the self organizing network function ends, and further notifying a parameter changed by running of the self organizing network function or a change value of a parameter changed by running of the self organizing network function, wherein the changed parameter serves as a parameter for coordinating another self organizing network function; and
restoring a network setting and a network state before the running of the self organizing network function in response to a decline of the key performance indicator caused by the running of the self organizing network function.
	Claim 46 is amended to recite in its entirety:
	46. 	A self organizing network coordination system, comprising: multiple self organizing network function modules, and a self organizing network coordination device; wherein the self organizing network coordination device comprises a processor and a non-transitory computer readable storage medium, the non-transitory computer readable storage medium stores a program, and when the program is executed by the processor, the following steps are performed:


coordinating running of the self organizing network function according to the coordination parameter, wherein the self organizing network function is coordinately started after the period of time indicated by the starting delay;
notifying a result or a state of the running of the self organizing network function after the running of the self organizing network function ends, and further notifying a parameter changed by running of the self organizing network function or a change value of a parameter changed by running of the self organizing network function, wherein the changed parameter serves as a parameter for coordinating another self organizing network function; and
restoring a network setting and a network state before the running of the self organizing network function in response to a decline of the key performance indicator caused by the running of the self organizing network function,
wherein, each self organizing network function module comprises the self organizing network coordination device, wherein the multiple self organizing network function modules share data to obtain their respective coordination parameters; or the self organizing network coordination device obtains data of the multiple self organizing network function modules to 
Claim 48 is amended to recite in its entirety:
48. 	A non-transitory computer readable medium having executable instructions recorded thereon, that when executed by a processing system perform:
obtaining a coordination parameter of a self organizing network function, wherein the coordination parameter comprises a starting delay, a target value, and a coordination parametric value, wherein the coordination parametric value comprises a parameter changed by running of a previous self organizing network (SON) function or a change value of a parameter changed by running of a previous self organizing network (SON) function, and the starting delay is used to indicate a period of time after which the self organizing network function is coordinately started, and the target value comprises a key performance indicator value monitored before the running of the self organizing network function;
coordinating running of the self organizing network function according to the coordination parameter, wherein the self organizing network function is coordinately started after the period of time indicated by the starting delay;
notifying a result or a state of the running of the self organizing network function after the running of the self organizing network function ends, and further notifying a parameter changed by running of the self organizing network function or a change value of a parameter changed by running of the self organizing network function, wherein the changed parameter serves as a parameter for coordinating another self organizing network function; and
.
Reasons for Allowance
Claims 30-31, 33-34, 36-39, 41-42, and 44-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
After further consideration of Applicant’s arguments filed in the instant appeal brief, the Examiner finds the arguments therein to be persuasive with regards to Schmelz and Tan for not teaching the argued subject matter. A further search of prior art failed to find these features in conjunction with the rest of the claimed limitations, therefore, these claims are allowed in view of Applicant’s arguments of record and the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447